COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  CEMEX CONSTRUCTION                             §
  MATERIALS PACIFIC, L.L.C.,
                                                 §
  Appellant,
                                                 §
  v.                                                             No. 08-19-00161-CV
                                                 §
  CHRISTINE BORREGO, as Executor of                                 Appeal from the
  the Estate and Statutory Death Beneficiary     §
  of JOHNNY BORREGO, MELISSA                                      327th District Court
  RUIZ, Individually, ROBBEN LEE                 §
  BETANCOURT, as Executor of the Estate                        of El Paso County, Texas
  and Statutory Death Beneficiary of             §
  RUBEN BENTACOURT RAMIREZ, and                                  (TC# 2017DCV1047)
  JOSE GABINO GARCIA and                         §
  HUMBERTO MUELA, both individually,
  CARMEN S. GARCIA, as Executor/Legal            §
  Representative and Statutory Death
  Beneficiary of RIGOBERTO GOMEZ                 §
  AKA IVAN GUERRERO,
                                                 §
  Appellees.

                                 MEMORANDUM OPINION

       Appellant CEMEX Construction Materials Pacific, L.L.C., and Appellees Christine

Borrego, et al. have filed a joint motion to dismiss this appeal because the parties have resolved

this dispute in mediation. The motion is GRANTED. Per the terms of their agreement, costs are

taxed against the parties incurring same.
September 27, 2019
                                             YVONNE T. RODRIGUEZ, Justice

Before Rodriguez, J., Palafox, J., and Barajas, Senior Judge
Barajas, Senior Judge (Sitting by Assignment)




                                                2